Citation Nr: 1726447	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 1, 2013. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1994 to November 1995 and from November 1995 to September 1998.  A December 1979 administrative decision determined that the Veteran's period of service from September 1976 to May 1979 was considered to have been under dishonorable conditions for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a higher rating for the Veteran's service-connected degenerative disc disease (DDD), lumbar spine with strain.

Historically, during the pendency of the appeal for a higher rating for DDD of the lumbar spine with strain, the Veteran asserted that he was unable to obtain gainful employment due to his service-connected DDD, lumbar spine with strain.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  In a March 2015 rating decision, the RO granted entitlement to a TDIU, effective March 7, 2014.  In a March 2016 Board decision, the Board took jurisdiction over the claim for entitlement to a TDIU prior to March 7, 2014, and remanded it for additional development, to include referral to the Director of Compensation Service for extra-schedular consideration if applicable.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a May 2016 Administrative Decision, the Acting Director of Compensation Service granted entitlement to TDIU from June 1, 2013.  Given that the Veteran is eligible for a TDIU prior to this date, the Acting Director's decision does not constitute a full grant of the benefit sought on appeal and, in the absence of an indication by the Veteran that he is not seeking the maximum possible rating, the Board will address whether entitlement to a TDIU prior to June 1, 2013 is warranted.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In the Veteran's September 2013 substantive appeal for as to the claim for a higher rating for DDD, lumbar spine with strain and service connection for the bilateral lower extremities, he indicated that he did not want a hearing.  Subsequently, in January 2014, the Veteran requested a Board hearing before a Veterans Law Judge.  In November 2015, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e) (2016).

FINDINGS OF FACTS

1.  Prior to June 1, 2013, the Veteran was service-connected for DDD, lumbar spine with strain (rated 40 percent disabling) and right lower extremity radiculopathy (rated 10 percent disabling from December 13, 2010, and 20 percent disabling from July 2, 2012).  The Veteran had a combined rating of 50 percent.

2.  Prior to June 1, 2013, the preponderance of the evidence shows that the Veteran's service-connected disabilities did not preclude him from securing and following substantially gainful employment.

CONCLUSION OF LAW

The criteria for a TDIU prior to June 1, 2013, have not been met.  38 U.S.C.A. § 1155, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter dated in October 2012 satisfied the duty to notify.  The letter informed the Veteran of what evidence was necessary to substantiate his claim for TDIU.  The letter notified the Veteran of his and VA's respective duties for obtaining evidence. 

VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support his claim.  The claims file contains the Veteran's Social Security disability records, VA treatment records, and VA examination reports.

A VA examination report dated in October 2011 reflects that the examiner reviewed the claims file, obtained an oral history from the Veteran of the symptoms of his service-connected disabilities and evaluated the Veteran.  The examiner documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  Accordingly, the VA examinations are adequate to allow the Board to make an informed decision to determine whether entitlement to a TDIU is appropriate.    

In March 2016, the Board remanded the claim of entitlement to a TDIU prior to March 7, 2014, to readjudicate the claim and, to include, if warranted, referral to the Director of Compensation Service for consideration of assignment of an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16 (b).  Such was accomplished in a May 2016 Administrative Decision, which granted entitlement to TDIU from June 1, 2013.  Accordingly, the Board finds that there has been substantial compliance with the remand directives. See Stegall, 11 Vet. App. 268 at 271.

II.  TDIU

The Veteran seeks entitlement to a TDIU prior to June 1, 2013.  See VA 646 Statement of Accredited Representative in Appealed Case dated July 2016.  He contends that he was unemployable due to his service-connected disabilities during this time period.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist when earned annual income exceeds the poverty threshold, on a facts found basis including, but not limited to, employment in a protected environment such as a family business or sheltered workshop.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a). Id.  

Prior to June 1, 2013, the Veteran was service connected for DDD, lumbar spine with strain (rated 40 percent disabling) and right lower extremity radiculopathy (rated 10 percent disabling from December 13, 2010, and 20 percent disabling from July 2, 2012).  The Veteran had a combined rating of 50 percent.  

Prior to June 1, 2013, the Veteran did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a), as he did not have at least one disability rated at 40 percent with a combined rating of 70 percent.  

As indicated above, in cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability that do not meet the criteria under 38 C.F.R. § 4.16 (a), a veteran's TDIU claim may be referred to the Director of Compensation Service under 38 C.F.R. § 4.16 (b).

Here, in a May 2016 Administrative Decision, the Veteran's claim for TDIU prior to March 7, 2014, was considered under 38 C.F.R. § 4.16 (b).  The Acting Director of Compensation Service granted entitlement to TDIU from June 1, 2013.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).  Cf. Wages v. McDonald, 27 Vet. App. 233, 239 (2014) ("[T]he Director's decision is in essence the de facto decision of the agency of original jurisdiction and, as such, is not evidence"; the Board conducts de novo review of the Director's decision denying extraschedular consideration). 

Therefore, the Board will adjudicate the Veteran's claim for TDIU prior to June 1, 2013, on a de novo basis.

Generally, under 38 U.S.C.A. § 5110 (a), the effective date of an increase in a veteran's disability compensation (which includes a claim for TDIU) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(3) provides an exception to this general rule:  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Moreover, the issue of entitlement to a TDIU has been raised as part of the claim for higher a rating for the Veteran's DDD, lumbar spine with strain, which the Veteran filed a claim for entitlement to a higher rating in December 2010.  Rice, 22 Vet. App. at 453.

Here, the evidence shows that in June 2012, the Veteran filed a formal application for increased compensation based on unemployability (VA Form 21-8940) due to his service- connected DDD, lumbar spine with strain.  In his VA Form 21-8940, the Veteran indicated that he was employed full-time as a police officer until April 12, 2012.

In January 2015, the Veteran, again, filed a formal application for increased compensation based on unemployability.  He reported that he was employed full-time as a police officer from October 2006 to April 12, 2012, and that his highest gross earning per month was $3,384.  Thereafter, he indicated that he was employed full-time at the Salvation Army from October 2012 to May 2013, and that his highest gross earning per month was $1,976.  

In a February 2015 request for employment information in connection with claim for disability benefits, the Veteran's Salvation Army supervisor reported that the Veteran was employed full time at Salvation Army as an employment specialist from October 17, 2012, to May 20, 2013.  The Veteran's supervisor reported that the Veteran earned $12, 714 during 12 months preceding the last date of employment.  The Veteran's supervisor indicated that the Veteran was no longer employed with Salvation Army due to the dissatisfaction of employees. 

As stated above, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  In 2012, the poverty threshold for one person was $ 11, 720, and in 2013 it was $11,888.  See http://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html. 

The evidence shows that while the Veteran was employed full-time as a police officer until April 12, 2012, during which time his income was above the poverty threshold for one person when working.  Similarly, from October 17, 2012, to May 20, 2013, the Veteran's income was above the poverty threshold for one person when working.  Thus, the evidence shows that the Veteran was substantially gainfully employed until April 12, 2012, and from October 17, 2013, to May 20, 2013, as his employment was above the poverty threshold.  Therefore, the Veteran is not eligible for entitlement to a TDIU prior to April 12, 2012, and from October 17, 2013, to May 20, 2013.

The remaining question is whether the Veteran is entitled to TDIU from April 12, 2012, to October 17, 2012, and from May 20, 2013, to May 31, 2013. 

Turning to the evidence of record, the Veteran has an 11th grade high school education with a GED.  See VA treatment record dated November 2011.  He attended a police academy and some college courses.  Id.  He has an employment history of customer service, sales, and a police officer from 1993 to 2012.  See VA mental disorder examination report dated December 2014 and Social Security Administration (SSA) records.  In August 2012, the Veteran was denied SSA disability benefits.  In a SSA explanation of determination, the evaluator found that the Veteran conditions were not severe enough to keep him from working. 

In a September 2011 occupational health clinic department preventive medicine report, the medical officer found that the Veteran is limited to a desk job and that he is unable to continue to his employment as a police officer.  Although the September 2011 medical officer did not identify the disability that precluded the Veteran from obtain employment as a police officer, attached to the medical officer's findings was a MRI report of the lumbar spine that showed disc protrusion at L4-L5 with mild to moderate central canal stenosis.   

In an October 2011 VA thoracolumbar spine examination report, the Veteran reported back pain and numbness in his legs.  The Veteran denied flare-ups.  The ranges of motion were recorded as forward flexion to 80 degrees with pain at 5 degrees, and extension was to 20 degrees with pain at 0 degrees.  The Veteran was able to perform repetitive- use testing with 3 repetitions.  The Veteran had pain on movement.  Muscle strength and sensory examination testing were normal.  The examiner found that the Veteran is limited to sedentary employment.  

In an April 2012 letter, the Office of Personnel Management (OPM) letter found that the Veteran was disabled to continue his position as a police officer due to his DDD, lumbar spine with strain and numbness in his legs.

In a June 2012 VA treatment report, the Veteran complained of back pain and muscle spasms radiating to the lowering extremities that impacted his sleep.  

The Veteran's SSA records contain a July 2012 physical examination report, which show that the Veteran's ranges of motion for the lumbar spine were recorded as forward flexion was 20 degrees and extension was 0 degrees.  The examining physician stated that the Veteran has no limitations in the upper extremity or sitting.  He has "some limitations with prolong standing," walking, bending, stooping and twisting.  The examining physician found that the Veteran is able to perform light lifting, climb ramp, and stairs. 

For the following reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for a TDIU prior to June 1, 2013.  The Board acknowledges that there were physical limitations caused by the Veteran's service-connected disabilities; however, the evidence shows that he was nevertheless able to continue physically demanding work.  As indicated above, prior to June 1, 2013, the Veteran was able to continue work intermittently after his employment as a police officer in April 12, 2012.  The Veteran worked full-time at Salvation Army from October 2012 to May 2013; notably, there were only a few months that the Veteran was not employed prior to June 1, 2013.  To this end, the evidence shows that the Veteran was no longer working at Salvation Army because of the dissatisfaction of employees, not because of his service-connected disabilities.  See request for employment information in connection with claim for disability benefits dated February 2015.  Furthermore, the evidence suggests that he was able to perform light or sedentary duties consistent with his education and work experience.  In this regard, the Veteran's GED and college course coupled with his experience as an employment specialist immediately prior to the period on appeal reflects that he is capable of nonphysical employment.

The above evidence reflects that the Veteran's service connected disabilities did not render him unable to secure or follow substantially gainful employment.  Moreover, while the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner," Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board's finding is consistent with the July 2011 VA medical examiner's opinion that the Veteran is capable of sedentary work.  In addition, there is no other medical opinion to the contrary.  Further, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  To the extent that the Veteran has indicated he was rendered unemployable by his service connected disabilities prior to June 1, 2013, the Board finds the above evidence and the specific opinion of the VA examiner to be of greater probative weight than the Veteran's general lay assertion in this regard. 

For the foregoing reasons, the Board concludes that the Veteran's service-connected disabilities did not prevent him from securing and following substantially gainful employment prior to June 1, 2013.  The benefit of the doubt doctrine is therefore not for application and entitlement to a TDIU prior to June 1, 2013, is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU prior to June 1, 2013, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


